DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on march 23, 2021, which has been entered in the file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the inner surface" in lines 1 and 3 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
The examiner will consider “the inner surface” as –the interior surface--. Nevertheless, correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5,  6, 8-11, 13, 14, 16-18, 20, 22, 23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costantino et al. (US 9489466, of the record).
Re claim 1:	Costantino teaches a badge (24) serving as a device for providing a temporary display of identification information of a tangible subject comprising a removable coating (512), a reproducible layer having a top layer (510) serving as an outer surface and an adhesive layer (522) serving as an interior surface, wherein one surface of the reproducible layer further contains, integrally, a pictographic rendering of data, information, and visualization codes specifically pertaining to the subject, (fig. 3) such that the pictographic rendering is transferrable onto the skin (758) exterior of the subject, without the removable coating also being transferred onto the subject (figures 13 and 14) (see figs. 2-14; col. 4, line 53-col. 9, line 36).  
Re claim 2:	Wherein the interior surface of the reproducible layer manifests pictographic rendering of data, information, and visualization codes specifically pertaining to the subject (fig. 3).  
Re claim 3:	Wherein the interior surface (i.e., the adhesive layer (522) of the reproducible layer manifests pictographic rendering of data, information, and visualization codes, and further, the interior surface of the reproducible layer is formed 
	Re claim 5:	Wherein the interior surface of the reproducible layer comprises an ink (514) serving as a resistant ink (col. 5, lines 49-60).  
Re claim 6:	Wherein the reproducible layer is dissolvable only in a chemical solvent such that the reducible layer is only removable from the subject using the chemical solvent (col. 9, lines 30-51).  
Re claim 8:	Wherein the data, information, and visualization codes of the reproducible layer are formed with a resistant ink (col. 5, lines 49-60).  
Re claim 9:	Wherein a transparent or translucent removable coating is affixed to the outer surface of the reproducible layer such that the data, information, and visualization codes of the reproducible layer are discernible through the removable coating (fig. 3).  
Re claim 10:	Wherein the data, information, and visualization codes are transferred onto the subject by disposing the temporary identification device on the subject with the interior surface of the reproducible layer in direct contact with the subject, applying pressure to the removable coating of the temporary identification device such that the reproducible layer adheres onto the subject to form an impression of the data, information and visualization codes visualization codes thereon, and detaching the removable coating from the reproducible layer (figs. 7-14).  

Re claim 13:	Wherein the interior surface of the reproducible layer comprises an ink (514) serving as a resistant ink (col. 5, lines 49-60).    
Re claim 14:	Wherein the reproducible layer is dissolvable only in a chemical solvent such that the reducible layer is only removable from the subject using the chemical solvent (col. 9, lines 30-51).  
Re claim 16:	Wherein the data, information, and visualization codes of the reproducible layer are formed with a resistant ink (col. 5, lines 49-60).  
Re claim 17:	Wherein a transparent or translucent removable coating is affixed to the outer surface of the reproducible layer such that the data, information, and visualization codes of the reproducible layer are discernible through the removable coating (fig. 3).  
Re claim 18:	Wherein the resistant material is dissolvable only in a chemical solvent such that the reproducible layer is only removable from the subject using the chemical solvent (col. 9, lines 30-51).  
Re claim 20:	Costantino teaches a method (figs. 2 and 6) for providing identification of a human including a hospital system (col. 8, lines 50-59) comprising acquiring (11, 14, 24) specific personal and medical data and information on the subject, formatting same, and electronically entering the data and information into a database of a computerized management system (56, 138), generating pictographic 
Re claim 22:	Wherein the interior surface of the reproducible layer comprises an ink (514) serving as a resistant ink (col. 5, lines 49-60).    
Re claim 23:	Wherein the reproducible layer is dissolvable only in a chemical solvent such that the adhesive layer (522) serving as the interior surface of the reproducible layer is only removable from the subject using the chemical solvent (col. 9, lines 30-51).  
Re claim 25:	Wherein the data, information, and visualization codes of the reproducible layer are formed with a resistant ink (col. 5, lines 49-60).  

Re claim 27:	Wherein the resistant material is dissolvable only in a chemical solvent such that the reproducible layer is only removable from the subject using the chemical solvent (col. 9, lines 30-51).  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 12, 15, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Costantino in view of Cahill, Jr. et al. (US 2015/0053759, of the record).
The teachings of Costantino have been discussed above.
Although, Costantino teaches the devices comprising various information including a barcode to be transferred to the skin/surface of the subject, he fairly suggest that information comprising a QR code.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Cahill, Jr. to the teachings of Costantino in order to provide information as various forms, in text codes, a barcode, and/or a QR code. In fact, providing various information in different formats are well-known in the art.

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Costantino in view of Heeter (US 2011/0119187, of the record).
The teachings of Costantino have been discussed above.
Although, Costantino teaches the devices comprising reproducible layer disposed/adhered to the skin/surface of the subject, he fairly suggest that layer is disposed upon the surface of driver’s license.
Heeter teaches a system comprising a temporary tattoo (4) which can be disposed on a driver’s license or on a part of body (see figs. 1-4; paragraphs 0021-0024).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Heeter to the teachings of Costantino in order to provide convenience wherein the user can simply scan the barcode on the body or driver’s license to purchase goods/services.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
	In response to the applicant’s argument that “..The adhesive layer (522) is merely a “releasing coating” and cannot function to transfer any images to the skin (758) of a person…” (see page 5, line 17+), the examiner respectfully disagrees with the applicant wherein the images of badges are transferred to the skin of the user as shown in figures 3, 4, 11-14 and as discussed above.
	In response to the applicant’s argument that “…the information is not be “transferrable onto the skin… the OAS does not define or point out that part of Constantono discloses the limitation of a reproducible layer”..”(see page 5, line 27+), the examiner respectfully disagrees with the applicant wherein the figure 3 of Constantino clearly show the image is transferred to the skin of the user, and the OAS clearly indicated what is considered as the reproducible layer as discussed above.
Note:	Same responses are also applied to the similar argument presented in the Remarks.
	In response to the applicant’s argument that “…The OAS is mistaken in that Constantino does not disclose pressure applied to the badge (24)..” (see page 6, line 14+), the examiner respectfully disagrees with the applicants wherein the pressure should applied to the badge in order to adhere the badge to the skin of the user as discussed above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies the applicant’s device does not need water or moisture to apply) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	 In response to the applicant’s argument that “…the OAS does not define or point out what part of Constantino discloses the limitation of a “reproducible layer”…” the examiner respectfully disagree with the applicant wherein the examiner clearly indicate that what is considered as the reproducible layer as discussed above.
In response to the applicant’s argument that “…the OAS does not define or point out what part of Constantino discloses the limitation of a “reproducible layer”…” the examiner respectfully disagree with the applicant wherein the examiner clearly indicate that what is considered as the reproducible layer as discussed above.
Note:	Same responses are also applied to the similar argument presented in the Remarks.
	In response to the applicant’s argument that “…Constantino most definitely does not disclose the use of resistant ink” (see page 7, 24+), the examiner respectfully disagrees with the applicant wherein the applicant’s simply claimed that “the reproducible layer comprises a resistant ink” but does not indicated that the ink is resistant to? Does the ink resistant to heat, water, moisture, or what? Accordingly, given its broadest reasonable interpretation, the any ink prints including the piezoelectric inkjet as the applicant’s noted and the laser printer (col. 8, lines 16-21)  as taught by Constantino meets the claimed limitations.

	In response to the applicant’s argument that “…The “transparent or translucent removable coating” is a limitation or element that only Applicant’s invention contains..” (see page 8, line 9+), the examiner respectfully disagrees with applicant wherein figure 4 of Constantino show the printed paper (23) showing the badge (24) wherein the image (42) is seen (i.e., the transparent layer) and the release coating (512) also serving as the removable coating (fig. 13 and 14) in order to transfer the image to the skin as shown in figure 3.
In response to the applicant’s argument that “…Constantino des not, and is not able to transfer the information directly onto the subject, as does Applicant’s method” (see page 14, line 25+) the examiner respectfully disagrees with the applicant wherein the image (42) is transferred to the skin of the user directly as shown in figure 3, 7-14 and as discussed above.
	In response to the applicant argument that “…The OAS cannot present evidence that a “government-issued driver’s license is an “embodiment of Heeter’s invention..” (see page 15, line 10+), the examiner respectfully disagrees with the applicant wherein Heeter clearly discloses that a photo-ID such as the driver’s license can be transferred to the skin of the user (paragraph 0022) and as discussed above.
	In response to the applicant’s argument that “…two prior art references are not structured similarly, and they cannot perform in the manner that the OAS states. ” (see page 17, line 1+), the examiner respectfully disagrees with the applicant wherein the references teach the reproducible layer having the images which can be transferred to the exterior of the subjects as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEUNG H LEE/Primary Examiner, Art Unit 2887